Citation Nr: 0815091	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-06 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for loss of use of a 
creative organ to include as secondary to service connected 
Post Traumatic Stress Disorder (PTSD).

2. Entitlement to service connection for Irritable Bowel 
Syndrome (IBS) and Gastroesophageal Reflux Disease (GERD) to 
include as secondary to service connected PTSD. 

3. Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. Decreased libido does not result in a disability. 

2. The veteran's gastrointestinal disorders are not 
etiologically related to his service connected PTSD, nor are 
they etiologically related to any other incident of active 
service.

3. The veteran has a combined rating of 60 percent for the 
following service connected disabilities: 50 percent for PTSD 
and 10 percent for tinnitus.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for loss of use of a creative organ have not been met on 
either a direct or secondary basis. 38 U.S.C.A. §§ 1110, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).   

2. The criteria for the establishment of service connection 
for IBS and GERD have not been met on either a direct or 
secondary basis. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).   

3. The requirements for TDIU have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.159, 3.340, 3.341, 4.1-4.16, 4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in April 2005 and 
March 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. Additionally, the March 2006 letter provided notice of 
how VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). Although the March 2006 letter was not 
timely received, the denial of the claims in the instant 
decision makes the timing error non-prejudicial.  





Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. Additionally, the veteran was afforded 
multiple VA examinations in connection with his claims. See 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."); Charles v. Principi, 16 Vet. App. 370 
(2002) (Same general proposition). 

The veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claim. Although the 
veteran has argued that VA must advise him of not only what 
evidence would substantiate the claim, but also the 
"existence of negative evidence and how to counter this 
evidence," his contention is without merit. VA's duty to 
notify the claimant of what evidence would substantiate the 
claim deals with evidence gathering, not the analysis of 
already gathered evidence.  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd and remanded on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

As such, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.




Analyses

Service connection claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310. The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability. Allen v. Brown, 7 Vet.App. 439 (1995).

Loss of use of a creative organ

The veteran essentially contends that he has decreased 
libido, which has resulted in a disorder tantamount to loss 
of use of a creative organ as secondary to his service 
connected PTSD. However, there is no competent medical 
evidence showing that the veteran's claimed symptoms of loss 
of libido is a disability within the meaning of the law. 

It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection 
any basis. In the absence of proof of a present disability, 
there is no valid claim presented.  See Brammer v. Derwinski,  
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  By "disability" is meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) [Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.").   

The veteran underwent a May 2005 VA examination for his 
complaints of decreased libido. While the veteran reported 
that his libido decreased over the past year or two, he was 
still able to achieve an erection, and he was not taking any 
medications for his complaints of decreased libido. 

While the examiner observed that the veteran had a decrease 
in libido which appeared to be leading to erectile 
dysfunction, his findings clearly indicate that the veteran 
is able to maintain an erection. The veteran does not 
therefore have a disability. See 38 C.F.R. § 4.115b, 
Diagnostic Codes 7520 to 7524 (As to malfunction and 
deformity of penis and testes).  

Complaints of decreased libido without an underlying 
diagnosis is not a disability for VA purposes. Brammer, 
supra. Without a current disability, the veteran's claim for 
service connection for loss of use of a creative organ must 
be denied. 

Irritable Bowel  Syndrome (IBS)  and Gastroesophageal reflux 
disease (GERD)

The veteran contends that he has IBS and GERD as secondary to 
his service connected PTSD. Because there is no competent 
medical evidence linking his GERD to either his PTSD or any 
other incident of active service, the claim will be denied. 	

Service medical records show that the veteran was treated for 
gastrointestinal disorders that subsequently resolved. VA 
treatment records, dated 2005, show that the veteran sought 
treatment for voiding dysfunctions on several occasions. 

The veteran underwent a May 2005 VA examination. At the 
examination, the veteran reported constipation and abdominal 
pain. He denied experiencing reflux or regurgitation. The 
examiner diagnosed him with IBS in the form of ongoing 
constipation. The veteran was not found to have GERD. The 
examiner opined that the veteran's IBS and any other 
gastrointestinal conditions were less likely related to his 
active service. He based his opinion on the fact that the IBS 
was an intermittent condition and that the veteran blames his 
diet for his unusual bowel movements. 

Additionally, in a separate Mental Status VA examination 
report, the examiner noted that PTSD has not be shown to be 
related to any gastrointestinal conditions or GERD. There is 
no other medical evidence indicating a link between the 
veteran's IBS and any other incident of his active service to 
warrant service connection on a direct basis.   
  
Without competent medical evidence indicating a link between 
the veteran's gastrointestinal conditions and PTSD on a 
secondary basis or to any other incident of the veteran's 
active service, service connection for IBS and GERD must be 
denied. 

Total Disability rating based on Individual Unemployability 
(TDIU)

The veteran seeks service connection for TDIU. The veteran 
does not meet the percentage standards required by 38 C.F.R. 
§ 4.16(b), nor does the record indicate  circumstances to 
warrant extraschedular consideration. Therefore, service 
connection for TDIU will be denied.  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher. 38 C.F.R. § 4.16. For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war. 
Id. Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled. 38 
C.F.R. § 4.16(b).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341. In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability. 38 C.F.R. § 4.15.

The veteran has a combined rating of 60 percent for the 
following service connected disabilities: 50 percent for PTSD 
and 10 percent for Tinnitus. Since the veteran does not have 
one service-connected disability rated at 60 percent or 
higher; or two or more service-connected disabilities, with 
one disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher, the veteran's current 
disability ratings do not meet the criteria to qualify for 
TDIU under 38 C.F.R. § 4.16(a).

The Board has also considered whether the veteran may be 
entitled to TDIU under 38 C.F.R. § 4.16(b).  This regulation 
provides that veterans who are unable to secure gainful 
employment by reason of service-connected disabilities, but 
fail to meet the criteria in 38 C.F.R. § 4.16(b), shall 
receive extraschedular consideration. 

Referral for extraschedular consideration is not appropriate. 
The record does not show that the veteran underwent frequent 
periods of hospitalization due to his service connected 
disabilities, nor any other extraordinary circumstances as a 
result of his service connected disabilities that preclude 
him from maintaining gainful employment. Therefore, the Board 
must deny the veteran's claim to TDIU on an extraschedular 
basis.  38 C.F.R. §§ 4.15; 4.16(b).  


ORDER

Service connection for loss of use of a creative organ is 
denied. 

Service connection for IBS and GERD is denied.

Service connection for TDIU is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


